Citation Nr: 1415285	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-25 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, excluding posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for dermatitis, to include as due to Agent Orange exposure.

4.  Entitlement to service connection for colon cancer and polyps, to include as due to Agent Orange exposure.

5.  Entitlement to service connection for skin cancer, to include as due to Agent Orange exposure.

6.  Entitlement to service connection for a liver disorder, to include as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to November 1970.  This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Based on the medical evidence of record, the Board has re-characterized the issue of entitlement to service connection for PTSD to include all diagnosed psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In a December 2012 rating decision, the RO granted service connection for bilateral hearing loss disability and tinnitus.  Although a notice of disagreement was filed regarding these issues, the rating decision granted the issues in full; these matters are no longer before the Board.

In October 2013, the Veteran attended a Travel Board hearing.  The hearing transcript is of record.  A review of the Veteran's Virtual VA file reveals pertinent records as noted in the facts below.  There are no pertinent records in the Veterans Benefits Management System file.

FINDINGS OF FACT

1.  An adjustment disorder with anxiety is related to the Veteran's military service.  

2.  There are no other current psychiatric disorder diagnoses, including PTSD.

3.  In an October 2013 submission, the Veteran indicated that he desired to withdraw his appeal on the issues of entitlement to service connection for dermatitis, colon cancer and polyps, skin cancer, and a liver disorder.


CONCLUSIONS OF LAW

1.  The preponderance of the evidence indicates that an adjustment disorder with anxiety is proximately due to or the result of the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

2.  PTSD and any other psychiatric disorder was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304 (2013).

3.  The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issues of entitlement to service connection for dermatitis, colon cancer and polyps, skin cancer, and a liver disorder, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issues were most recently adjudicated in a July 2013 supplemental statement of the case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate his claims, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him a VA examination during the appeal period.  The Veteran was afforded a psychiatric VA examination in October 2012.  The examiner reviewed the relevant medical evidence, interviewed the Veteran, and assessed all factors in making psychiatric diagnoses, to include the DSM-IV and the PTSD Checklist.  The examiner provided supporting explanations for the conclusions provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). The Veteran's representative argued the examination was inadequate.  The Board, upon review of the examination, finds it adequate.  The representative asserted that various boxes and portions of the examination were conflicting and/or not filled out. Upon review, the Board cannot locate such inconsistencies.  As such, the Board finds the October 2012 VA examination report to be adequate and highly probative.  

In June 2010 the Veteran made a blanket statement that his claimed disorders were related to Agent Orange exposure.  As this statement was made prior to the Veteran voluntarily withdrawing his other claims involving various forms of cancer, and the Veteran did not address any such assertions during the Board hearing, it does not appear the Veteran is claiming Agent Orange is related to a psychiatric disorder.

Additionally, VA has complied with 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In this case, the undersigned Acting Veterans Law Judge (AVLJ) set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with its duties.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Psychiatric Disorder

The Veteran asserts he experienced events during service that resulted in a psychiatric disorder.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

During the October 2012 VA mental health examination, the examiner provided a diagnosis of adjustment disorder with anxiety.  The examiner reviewed the Veteran's claimed stressors and found that they related to the Veteran's fear of history military or terrorist activity during service.  The examiner opined that the disorder was at least as likely as not related to the Veteran's traumatic events during service.  The Board can find no reason to doubt the Veteran's competent and credible statements of what occurred during service and his symptoms thereafter.  The preponderance of the evidence demonstrates that the criteria for service connection for an adjustment disorder with anxiety are met.  38 U.S.C.A. § 5107(b).

The Board notes that other non-PTSD psychiatric disorders have been assessed or diagnosed during the relevant time period.  The October 2012 VA examiner, however, expressly determined that there were no other mental disorder diagnoses.  Accordingly, any other such disorder was not previously properly diagnosed; the examiner's exhaustive review is assigned significant probative value by the Board and outweighs any such findings that are not supported by explanation in the VA treatment records.

PTSD

The Veteran contends he has PTSD due to the aforementioned in-service stressors.

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2013).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 38 C.F.R. § 4.125(a) (2013). There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository: an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to Veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f); Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).

The evidence of record demonstrates there is no diagnosis of PTSD at any time during the appeal.  The October 2012 VA examiner concluded that there was only one mental disorder, and adjustment disorder, and that the Veteran did not meet the full diagnostic criteria for PTSD.  The Board assigns this opinion significant probative value.  Again, this opinion, based upon a review of the relevant records in the claims file, and based upon a full psychiatric interview and the PTSD Checklist, outweighs any other findings in the VA medical records that are unsupported by explanation. 

In considering the Veteran's own statements regarding having current PTSD, the Veteran is competent to testify about his psychiatric symptoms.  The Board finds the Veteran credible.  Providing a diagnosis of a mental disorder, particularly one that requires a multi-faceted review of symptoms and the severity of those symptoms, is not within the Veteran's province as a layperson; accordingly, any testimony in that regard is not competent.  Accordingly, the Board does not assign any weight to the Veteran's statements in terms of supporting a PTSD diagnosis; however, they are provided full credibility and probative value in terms of relaying the Veteran's symptoms.

Because the Veteran does not have a current disability for which service connection can be granted, entitlement to service connection for PTSD is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claim is denied.

Dermatitis, Colon Cancer and Polyps, Skin Cancer, and a Liver Disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In an October 2013 submission, the Veteran withdrew his appeal as it relates to the issues of entitlement to service connection for dermatitis, colon cancer and polyps, skin cancer, and a liver disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as it pertains to the aforementioned issues and they are dismissed.



ORDER

Entitlement to service connection for an adjustment disorder with anxiety is granted.

Entitlement to service connection for PTSD is denied.

The appeal is dismissed with respect to the issues of entitlement to service connection for dermatitis, colon cancer and polyps, skin cancer, and a liver disorder.



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


